The Chancellor.
It is admitted that a map cannot be dispensed with, and that it must be made, either by the surveyors themselves, or by some person acting under authority delegated by them. By an adjournment sine die, the surveyors wer efundí officio. I do not see how a deputy could act for them after the time for their own action was spent. How the power of a deputy can outlive the office of the person appointing him. Nor do I see that surveyors can make a return that they have a map, if a map be not made until after the return.
It appears to me that the judgment is erroneous.
For affirmance — Justices Carpenter and Ogden, and Judges Schenck, Porter, and Risley — 5.
For reversal — The Chancellor and Judges Speer and McCarter — 3.